Citation Nr: 0708753	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  02-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right leg and knee, currently evaluated as 10 
percent disabling for impairment of the knee.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefit 
sought on appeal.  

In December 2004 the Court of Appeals for Veterans Claims 
(CAVC) remanded this matter to afford the veteran 
consideration of a rating under 38 C.F.R. §§ 4.56 and 4.73 
for any possible muscle injuries, in addition to the rating 
he is currently receiving for his gunshot wound residuals.  
In April 2005 the Board remanded the matter to the RO to 
obtain additional development in accordance with the order of 
the CAVC, and for other records.

In the April 2005 remand, the Board noted that an issue 
concerning the veteran's lumbar spine had been previously 
remanded to the RO.  The RO acknowledged this in a Deferred 
Rating Decision of September 2006.  However, it appears no 
additional action has been taken on this matter since the 
remand.  Accordingly, the matter is referred to the RO for 
appropriate action.  Also, during the course of this appeal, 
it appears that the issue of whether the veteran is 
unemployable due to his back and knee problems has been 
raised.  In a statement of November 2006, the veteran states 
that he had surgery on his service-connected knee in June 
2006.  He has requested that he be awarded a temporary total 
disability rating in conjunction with this event.  These 
issues are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran is currently receiving a 10 percent evaluation 
for residuals of his gunshot wound under diagnostic code (DC) 
7805, based on the limitation of function of his right knee.  
He contends he is entitled to a higher rating because the 
rating currently assigned does not adequately compensate him 
for the severity of his disability.

In October 2003 the Board denied the veteran's request for 
such an increased rating.  Thereafter, the parties to this 
matter filed a joint motion for remand with the CAVC because 
in the October 2003 decision, the Board failed to explain why 
the veteran's gunshot wound residuals should not also be 
rated as a muscle injury under 38 C.F.R. §§4.56 and 4.73.  
The joint motion for remand reflected that the veteran should 
be afforded an adequate, thorough and contemporaneous VA 
examination in an effort to ascertain the nature and severity 
of his residuals of a gunshot wound of the right leg and 
knee, to include the extent of the damage of the musculature 
and muscle groups involved. It also reflected that the March 
2001 VA examination was inadequate for rating purposes 
because the examiner did not mention that she had reviewed 
the veteran's claims file.

In December 2004 the CAVC granted the motion.  Accordingly, 
when the matter was returned to the Board in April 2005, the 
Board remanded the case to the RO so that a comprehensive VA 
examination could be conducted addressing the possibility of 
a rating under all applicable rating provisions, including 
the muscle injury codes.

In February 2006 a VA examination was conducted.  Upon 
review, the Board finds the results of this examination 
insufficient, unacceptable, and contrary to the intent of the 
last remand.  The development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the last remand, separate orthopedic, muscular, 
neurological, and dermatological examinations were to be 
conducted and specific information was to be provided in each 
report.  This was not accomplished.  For example, in the 
orthopedic examination report, the examiner was directed to 
provide ranges of motion, whether ankylosis exists, and 
information about limitation of function due to pain during 
flare-ups.  In the muscular examination, the examiner was 
asked to specifically identify which muscle group(s) is (are) 
involved in the veteran's residuals of a gunshot wound of the 
right leg and knee, and to provide specific information on 
the character of the type of injury sustained.  Additionally, 
the examiner was asked to comment on whether the residuals of 
a gunshot wound of the right leg and knee are considered to 
be of "slight," "moderate," "moderately severe," or "severe" 
disability.  None of this information is provided in the 
February 2006 examination report.  The Board is prohibited 
from relying on its own unsubstantiated medical judgment in 
the resolution of claims.  See Crowe v. Brown, 7 Vet. App. 
238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  For rating evaluations 
"accurate and fully descriptive medical examinations are 
required, with emphasis upon the limitation of activity 
imposed by the disabling condition."  38 C.F.R. § 4.1 
(2005).  If an examination report does not contain sufficient 
detail, it must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2005).    

Finally, in a statement received by the Board in February 
2007, the veteran indicated that he had surgery on his knee 
in June 2006 and has requested that he receive a temporary 
total rating in conjunction with that surgery.  This event 
also necessitates a new examination to determine the status 
of his service-connected disability.  

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

1.  Schedule an orthopedic examination, a 
neurology examination, an examination of 
the muscles, and a dermatology 
examination to identify the severity of 
the veteran's residuals of a gunshot 
wound of the right leg and knee with the 
same examiner who provided the February 
2006 report. The veteran's claims folder 
must be provided to the examiner for 
review prior to the examinations. After 
identifying which muscle group(s) is 
(are) involved in the veteran's residuals 
of a gunshot wound of the right leg and 
knee, the examiner must report all 
studies conducted and findings in detail, 
including the range of motion of the 
affected joints and a full description of 
the veteran's symptoms, clinical 
findings, and associated functional 
impairment. The examiner should also 
separately distinguish symptoms due 
solely to the veteran's service-connected 
residuals of a gunshot wound versus 
symptoms more properly attributable to 
his low back disability and gout. A 
rationale for all opinions reached should 
be provided.

Specifically, the examiner should address 
the following:

(a) On orthopedic examination, the 
examiner should describe in detail the 
presence or absence and the extent of any 
functional loss due to the veteran's 
residuals of a gunshot wound disability, 
to include the extent of any loss of 
motion. The examiner should comment on 
whether the disability causes weakened 
movement, excess fatigability, or 
incoordination, and to the extent 
possible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination. 
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time. The examiner should 
indicate whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by visible 
behavior.

(b) On examination of the muscles, the 
examiner describe what type of injury the 
veteran sustained, i.e., comment on 
whether there is a through-and-through 
injury with muscle damage, and whether 
there is loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and/or 
uncertainty of movement. The examiner 
should also comment on whether the 
residuals of a gunshot wound of the right 
leg and knee are considered to be of 
"slight," "moderate," "moderately 
severe," or "severe" disability.

Factors for consideration include the 
type of the veteran's injury (i.e., 
whether the injury was a through and 
through wound; a deep penetrating wound; 
a shattering bone fracture; an open 
comminuted fracture; debridement; 
prolonged infection; sloughing of soft 
parts; and/or intermuscular binding and 
scarring. Other factors include the 
veteran's medical history and complaints 
(i.e., the length of the veteran's in- 
service hospitalization; whether there 
were complaints and/or treatment for loss 
of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and/or uncertainty of 
movement during this hospitalization; and 
whether he was unable to keep up with 
work requirements), and objective 
findings (i.e., whether there are 
entrance and exit scars; loss of deep 
fascia or muscle substance; impairment of 
muscle tonus; loss of power; and/or 
lowered threshold of fatigue when 
compared to the sound side).

(c) On neurology examination, the 
examiner should identify all neurological 
symptoms and findings present associated 
with the right leg and knee. For all 
symptoms present, to the extent possible, 
the examiner should distinguish which 
symptoms are due solely to the veteran's 
service-connected residuals of a gunshot 
wound versus symptoms more properly 
attributable to his low back disability 
or any other disability.

(d) On dermatology examination, the 
examiner should comment on the veteran's 
scars in light of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (in effect 
before and after August 30, 2002). The RO 
must provide to the examiner copies of 
the previous and revised criteria for 
rating scars under 38 C.F.R. § 4.118.

2. Readjudicate the veteran's claim and 
fully address the issue of entitlement to 
an increased rating in accordance with 
the provisions of 38 C.F.R. Parts 3 and 
4, including 38 C.F.R. §§ 4.55, 4.56, 
4.71a, 4.73 (2004), and 4.118 (in effect 
before and after August 30, 2002), and 
Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). All pertinent law, regulations, 
and CAVC decisions should be considered. 
If the veteran's claim remains in a 
denied status, issue to the veteran and 
his representative a Supplemental 
Statement of the Case, which includes all 
pertinent law and regulations, and a full 
discussion of action taken on the 
veteran's claim, including consideration 
of the provisions of 38 C.F.R. § 3.321. 
The applicable response time should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures. The 
Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The veteran is advised that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655 
(2004).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


